t c summary opinion united_states tax_court nasser and shahpar golshani petitioners v commissioner of internal revenue respondent docket no 11286-03s filed date michael d daniels for petitioners valeri l makarewicz for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners are liable for a deficiency in their federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to deduct a net_operating_loss_carryover attributable to losses from the expropriation of four parcels of property by the iranian government whether petitioners are liable for the delinquency addition_to_tax under sec_6651 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in los angeles california petitioners were citizens and residents of iran prior to petitioner nasser golshani hereinafter petitioner worked as a civilian engineer in iran prior to in the early 1970s petitioner formed fabris construction co fabris with two other individuals fabris did business with the government of iran from approximately through while the record is not entirely clear the parties appear to assume that fabris was a joint_venture in which petitioner had a one-third interest petitioner and his associates purchased four business properties in iran for development petitioner invested substantial sums of money for purchase of the properties and for improvements and equipment while the cost of the properties and improvements is not entirely clear petitioner asserts that the fair_market_value of his one-third investment_interest in the properties exceeded one million dollars in in the shah of iran was deposed in a revolution the ayatollah khomeini was installed as the new leader of iran the iran-iraq war commenced in and ended in approximately about that time petitioners and their children escaped from iran and gained political asylum in the united_states there were dramatic changes in petitioner’s business after the revolution and during the iran-iraq war as a person of jewish faith he was excluded from business opportunities with any governmental units additionally revolutionaries occupied some of the land and improvements and also appropriated equipment with respect to one of the parcels of property in mobarak abad tehran persons began building homes on the land in approximately and petitioner and his associates were unable to prevent the occupation or remove persons from the a detailed account of the events in iran is set forth in 94_tc_165 93_tc_758 affd 946_f2d_395 5th cir and moshrefzadeh-sani v commissioner tcmemo_1992_592 property one of the other parcels of property next to a railroad station was taken over by the government and a deed was changed in to reflect new ownership petitioner was also investigated by the revolutionary government for a few years after during the period after through the early 1990s petitioner through his business associates continued attempts to obtain access to the properties the attempts included among other things payments of large amounts of cash to persons having some power in the revolutionary government petitioner continued to stay in contact with his former business partners even after he came to the united_states in in the hope of reclaiming the expropriated properties or receiving some compensation petitioner knew of some property owners who were successful in having their property returned after the revolution petitioner and his business associates were unsuccessful in their attempts to reclaim the properties petitioner has not received any compensation relating to his interest in the four parcels of property expropriated by the iranian government petitioner did not institute any court action in an attempt to regain the expropriated properties on date petitioners filed their federal_income_tax return petitioners received an automatic 4-month extension of the required_filing_date until date but did not request any further extensions on their return petitioners deducted a net_operating_loss nol_carryover in the amount of dollar_figure an nol worksheet attached to the return reported that the nol in the amount of dollar_figure had been carried forward from tax_year and that portions of the nol had been previously used in tax years and although not specifically stated in either their or returns there is no dispute that the nol was attributable to losses claimed from the expropriation of their properties in iran on date respondent issued to petitioner a notice_of_deficiency for respondent disallowed the nol_carryover and determined a deficiency of dollar_figure respondent further determined that petitioners were liable for the delinquency addition_to_tax and the negligence_penalty at trial petitioners asserted that they initially claimed the expropriation losses in instead of petitioners filed a motion to dismiss for lack of jurisdiction motion arguing that the notice_of_deficiency for was invalid because it incorrectly determined that the nol_carryover on their return originated in rather than in the court denied petitioners’ motion petitioners’ return was not made part of the record in this case and their assertion that the losses originated in was unsubstantiated and contradicted by statements in their return e g statement attached to their return provided the taxpayer hereby elects to relinquish the entire carryback period with respect to the net_operating_loss incurred in the taxable_year ending date in any event even if petitioners did initially claim the losses on the return the notice_of_deficiency was sufficient to give petitioners notice that respondent was disallowing the nol that petitioners carried forward to their return discussion the issue for decision is whether petitioners sustained losses in from the expropriation of four parcels of property sec_165 provides for the deduction of losses sustained during the taxable_year for which no compensation is received in the case of individuals sec_165 limits the deduction to losses_incurred in a trade_or_business or in any transaction entered into for profit in order to be deductible a loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year 326_us_287 sec_1_165-1 income_tax regs a loss is only deductible for the taxable_year in which such loss is sustained sec_1_165-1 income_tax regs the determination of whether a loss occurred during a particular taxable_year is purely one of fact 524_f2d_888 9th cir affg tcmemo_1973_258 a critical inquiry is to focus on the year that the taxpayer loses control_over and possession of the property at issue 274_us_398 in general a taxpayer bears the burden_of_proof see rule a 290_us_111 the burden expropriation losses are not casualty or theft losses for purposes of sec_165 36_tc_1191 as to a factual issue relevant to the liability for tax may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests sec_7491 in the present case the burden_of_proof remains on petitioners because they have not established that they have complied with the requirements of sec_7491 in any event the disposition of this case does not depend upon the burden_of_proof petitioners assert that the iranian revolutionary government expropriated the properties in petitioners remained in iran until they came to the united_states in petitioners assert that as a result of their continuing efforts to reclaim the properties the losses actually occurred at a later date we have no doubt that petitioners sustained losses upon the expropriation of the properties and the question arises as to the amount of the losses and the year or years of the losses sec_1_165-1 income_tax regs provides that if a casualty or other event occurs which may result in a loss and while the record does not establish the exact amount of petitioners’ losses petitioner presented copies of deeds and credible testimony as to the cost of the properties involved however as a result of our conclusion that the losses occurred prior to the year in which they were claimed and are therefore not deductible we need not reach any conclusion as to the amount of the loss there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss is sustained under sec_165 until it can be ascertained with reasonable certainty whether such reimbursement will be received whether a reasonable_prospect_of_recovery exists is a question of fact see 93_tc_758 affd 946_f2d_395 5th cir 48_tc_711 sec_1_165-1 income_tax regs the prospect of recovery must be based upon a legal right to claim reimbursement from a third party in the year the loss occurs halliburton co v commissioner supra pincite colish v commissioner supra pincite sec_1_165-1 income_tax regs in this connection we note that we concluded in halliburton co v commissioner supra pincite as follows as of date iranian political power was in a state of disarray and the united_states had been unable even to commence negotiations with iran to resolve the crisis even though a principal stumbling block had been removed ie the shah had left the united_states for panama not until the fall of after a series of events occurred in including the iranian clerical faction’s assumption of power the outbreak of the iran-iraq war increased united_states economic sanctions against iran the failed american rescue mission the death of the shah and the impending change in the u s administration did iran make overtures to settle the crisis if anything these critical events are so clearly independent of the factual circumstances that existed as of date as to reinforce the conclusion that the elements of a reasonable_prospect_of_recovery were absent rather than present as of that date equally clearly the fact that the algiers accords came into being in is not in and of itself an indication that such a prospect of recovery existed colish v commissioner supra pincite estate of fuchs v commissioner supra pincite whether petitioners claimed the losses in as argued in the motion to dismiss or in as it appears in this record we conclude that the losses occurred at a date well before that time respondent’s determination is sustained as to the deficiency addition_to_tax for failure_to_file timely under sec_6651 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax under sec_6651 sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite the taxpayer also bears the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisions id pincite in the present case respondent has satisfied his burden of production under sec_7491 by establishing that petitioners’ income_tax return was not timely filed in this connection petitioners do not assert nor did they present any evidence that the return was received or mailed before the due_date as extended sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the record is clear that the return was not timely filed and there is no evidence that would establish that the failure to timely file was due to reasonable_cause and not willful neglect respondent is sustained on this issue accuracy-related_penalty under sec_6662 the commissioner also has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty under sec_6662 sec_7491 higbee v commissioner supra pincite once the commissioner meets his burden of production the taxpayer has the responsibility to come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect higbee v commissioner supra pincite sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 b and negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs notwithstanding sec_6662 no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 respondent determined that petitioners are liable for an accuracy-related_penalty attributable to negligence or disregard of rules and regulations on the basis of the record we conclude that petitioners made a reasonable attempt to comply with the internal revenue other types of underpayments that may give rise to the imposition of an accuracy-related_penalty under sec_6662 and b do not apply in this case respondent did not present evidence that there was either a substantial or gross_valuation_misstatement under sec_6662 e and h and we did not make any conclusions as to the value of the expropriated properties see supra note code and that the underpayment_of_tax was not attributable to negligence petitioners claimed an nol loss carryover in the amount of dollar_figure on the return we have concluded that petitioners incurred a loss from the expropriation of four parcels of property by the iranian revolutionary government sometime in the late 1970s or early 1980s the issue in this case is one of timing having reviewed the documentary_evidence in this case and considered the testimony of petitioner we are satisfied that he reasonably believed that there was some hope in recovering some of the expropriated properties or of receiving some compensation_for same while we have concluded that there was not a reasonable_prospect_of_recovery in that conclusion is based on an analysis of legal precedent relating to the revolution in iran we do not believe petitioners acted recklessly or intentionally disregarded the tax laws in a manner sufficient to apply the accuracy-related_penalty accordingly we hold for petitioners on the sec_6662 penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to the deficiency and addition_to_tax under sec_6651 and for petitioners as to the penalty under sec_6662
